 Case 3:21-cv-01176-K-BN Document 25 Filed 08/13/21          Page 1 of 2 PageID 151



                  IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

JOHN T. LAMONT and PRESTON                 §
POULTER,                                   §
                                           §
            Plaintiffs,                    §
                                           §
V.                                         §          No. 3:21-cv-1176-K-BN
                                           §
DEAN ASSAF a/k/a DA TALK,                  §
VICTORIA KUNDERT a/k/a                     §
VIKKIVERSE, and ETHAN VAN                  §
SCIVER,                                    §
                                           §
            Defendants.                    §

                  ORDER SETTING BRIEFING SCHEDULE

      Plaintiffs, invoking the Court’s diversity jurisdiction, bring this action alleging

defamation, slander per se, and cyber and statutory libel. See Dkt. No. 1. Defendant

Ethan Van Sciver moves to dismiss Plaintiffs’ claims against him under Federal

Rules of Civil Procedure 12(b)(2) and 12(b)(6). See Dkt. No. 19. And United States

District Judge Ed Kinkeade has referred this case to the undersigned United States

magistrate judge for pretrial management under 28 U.S.C. § 636(b). See Dkt. No. 21.

      The Court first stays Van Sciver’s deadline to serve a responsive pleading to

the complaint pending the Court’s disposition of his motion. See FED. R. CIV. P.

12(a)(4); see, e.g., FuQua v. Massey, 615 F. App’x 611, 613 (11th Cir. 2015) (per

curiam); Haffke v. Discover Fin. Servs., No. 4:10cv276, 2010 WL 3430853, at *1 (E.D.

Tex. Aug. 6, 2010), rec. adopted, 2010 WL 3430848 (E.D. Tex. Aug. 27, 2010).

      Plaintiffs must file a written response to Van Sciver’s motion by September

13, 2021. The response must be accompanied by or incorporate a brief, and the
 Case 3:21-cv-01176-K-BN Document 25 Filed 08/13/21           Page 2 of 2 PageID 152



response and the brief shall not together exceed 30 pages in length, excluding any

table of contents and table of authorities. And Van Sciver may file a reply brief, but

no additional documents, by September 28, 2021. The reply shall not exceed 15

pages in length. No supplemental pleadings, briefs, or evidence or other documents

may be filed in connection with the motion or response thereto without leave of court.

      The deadlines set forth in this order will not be modified except upon written

motion for good cause shown. And the Court strongly discourages any request to

extend either of these deadlines through a motion that is filed within three business

days of the existing deadline and will grant any such motion only upon a showing in

the written motion of extraordinary circumstances.

      The Court intends to rule on the motion to dismiss based on the parties’ written

submissions, without hearing oral argument. See N.D. TEX. L. CIV. R. 7.1(g) (“Unless

otherwise directed by the presiding judge, oral argument on a motion will not be

held.”). If, while the motion to dismiss is pending, the parties are having serious

discussions that might make it unnecessary for the Court to rule on the motion, the

parties must immediately advise Shakira Todd in the district clerk’s office, at (214)

753-2165, that such discussions are ongoing. And please note that deadlines in this

order are for filing or delivery and are not mailing dates.

      SO ORDERED.

      DATED: August 13, 2021
                                        ________________________________________
                                        DAVID L. HORAN
                                        UNITED STATES MAGISTRATE JUDGE

                                         -2-
